                   Case 3:20-cv-01357-JSC Document 5 Filed 03/04/20 Page 1 of 1

                                                                                                     Reset Form

 1
                                      UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3
     DACARI SPIERS
                                                          Case No: 3 :20-ov-Ol 357
 4
                                       Plaintiff(s),      APPLICATION FOR
 5
              V.
                                                          ADMISSION OF ATTORNEY
                                                          PRO HAC VICE
 6   CITY AND COUNTY OF SAN
     FRANCISCO; and DOES 1-50                              (CIVIL LOCAL RULE 11-3)
 7
                                       Defendant(s).
 8
           Jamir Davis                                 an active member in good standing of the bar of
 9
      Kentucky                       hereby respectfully apply for admission to practice pro J2¢c zit.ce in the
10   Northern District of California representing: Dacari Spiers                                  in the
     above-entitled action. My local co-counsel in this case is Micharl Seville
11
     attorney who is a member Of the bar of this Court in good standing and who maintains an office
12
     within the State of California.
       MY ADDRESS OF RECORD:                                 LOcAL cc+cOuNSEL's ADDREss Or REcORD:
13
      106 Winding Way Unit C                                3330 Geary Blvd. 3rd Floor, East
      Covington, KY 41011                                   Sam Francisco, CA 94118
14
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL'S TELEPHONE # OF RECORD.
15    (859) 750-5033                                        (415) 324-8733
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CCLCOUNSEL'S EMAIL ADDRESS OF RECORD:
16    Jdavislawky@gmail.com                              Micharl@Sevillebriggs.com
        I am an active member in good standing of a United States Court or of the highest court of
17
     another State or the District of Columbia, as indicated above; my bar number is: 98041
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19
        I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
20   Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
         I declare under penalty Of perjury that the foregoing is true and correct.
21
      Dated: 03/01/20                                                   Jamir Davis
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED TIIAT the application of Jamir Davis                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro Jlflc zJi.ce. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:

                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VJC£ APPLICATION & ORDER
